 



EXHIBIT 10.2
NOTE

      $50,000,000   November 1, 2006

     FOR VALUE RECEIVED, the undersigned, U-STORE-IT, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby promises to pay to the order of Wachovia Bank, National Association, (the
“Lender”) at One Wachovia Center, 301 South College Street, Charlotte, North
Carolina 28288, or at such other address as may be specified in writing by the
Lender to the Borrower, the principal sum of FIFTY MILLION AND NO/100 DOLLARS
($50,000,000) (or such lesser amount as shall equal the unpaid principal amount
of the Loan made by the Lender to the Borrower under the Credit Agreement (as
herein defined)), on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount owing
hereunder, at the rates and on the dates provided in the Credit Agreement.
     The date and amount of the Loan made by the Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Loan made
by the Lender.
     This Note is the Note referred to in the Credit Agreement dated as of the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and between the Borrower and the Lender.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.
     The Credit Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of the Loan upon
the terms and conditions specified therein.
     Except as permitted by Section 9.5.(d) of the Credit Agreement, this Note
may not be assigned by the Lender to any other.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NORTH CAROLINA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 



--------------------------------------------------------------------------------



 



     The Borrower hereby waives presentment for payment, demand, notice of
demand, notice of non-payment, protest, notice of protest and all other similar
notices.
     Time is of the essence for this Note.
     IN WITNESS WHEREOF, the undersigned has executed and delivered this Note
under seal as of the date first written above.

            U-STORE-IT, L.P.
      By:   U-Store-It Trust, its sole general partner                 By:   /s/
Christopher P. Marr         Name:   Christopher P. Marr        Title:   Chief
Financial Officer  

 